Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-8-2007

USA v. Wells
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1456




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Wells" (2007). 2007 Decisions. Paper 1644.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1644


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                            NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                            No. 06-1456



                                UNITED STATES OF AMERICA,
                                                  Appellee

                                                  v.

                                        TYRONE WELLS,
                                                   Appellant


                         On Appeal from the United States District Court
                             for the Middle District of Pennsylvania
                                     (D.C. No. 03-cr-00362)
                           District Judge: Hon. William W. Caldwell



                           Submitted Under Third Circuit LAR 34.1(a)
                                       January 19, 2007

                Before: SLOVITER, RENDELL, and CUDAHY,* Circuit Judges

                                     (Filed: February 8, 2007)

                                             OPINION


CUDAHY, Circuit Judge.

       Tyrone Wells appeals his below-guidelines sentence for various drug-related offenses,

urging that the district court failed to adequately discuss the factors relevant to sentencing and



                     *
                        Hon. Richard D. Cudahy, United States Senior Circuit Judge
              for the United States Court of Appeals for the Seventh Circuit, sitting by
              designation.
that his sentence was unreasonable. The district court’s unchallenged Sentencing Guidelines

calculation assigned Wells a recommended guidelines range of 210 to 262 months in prison.

The court, taking into account Wells’s post-conviction rehabilitative efforts and his HIV

infection, sentenced Wells to 174 months in prison. Wells argues that in light of various

considerations this sentence was still unreasonably high.

       We lack jurisdiction to review a district court’s discretionary decision not to impose a

sentence below the Sentencing Guidelines-recommended range (or its decision not to impose an

even shorter sentence, when, as in the present case, the court did impose a below-guidelines

sentence), so long at the district court was aware of and exercised its discretion. United Sates v.

Ruiz, 536 U.S. 622, 627 (2002), citing 18 U.S.C. § 3742(a); United States v. Cooper, 437 F.3d
324, 332-33 (3d Cir. 2006); United States v. Powell, 269 F.3d 175, 179 (3d Cir. 2001), quoting

United States v. Mummert, 34 F.3d 201, 205 (3d Cir. 1994) (“[I]f the district court’s ruling was

based on an exercise of discretion, we lack jurisdiction.”). By contrast, if the district court was

unaware of or failed to exercise its discretion, the sentence would be “imposed in violation of

law” and we would have jurisdiction. 18 U.S.C. § 3742(a)(1); Ruiz, 536 U.S. at 627.

       In the present case it is obvious that the district court was aware of its power to impose a

below-guidelines sentence; it did so. Further, Wells does not demonstrate that the court failed to

exercise its discretion by giving “meaningful consideration” to the 18 U.S.C. § 3553(a) factors.

Cooper, 437 F.3d at 329, citing United States v. Williams, 425 F.3d 478, 480 (7th Cir. 2005).

None of the issues he mentions were ignored by the district court. It discussed Wells’s HIV

infection with him at length and indeed imposed a below-guidelines sentence because of it.

(App. at 11.) The restitution order was within guidelines bounds and, based on the PSR’s


                                                  2
unchallenged finding that Wells could pay a minimal, below-guidelines fine through an Inmate

Financial Responsibility Program (PSR at 8), within his means. We have definitively held that

courts need not impose below-guidelines sentences to remedy the crack/powder cocaine

sentencing differential, United States v. Gunter, 462 F.3d 237, 249 (3d Cir. 2006), and the court

need not spend time on arguments that are clearly without merit, Cooper, 437 F.3d at 329, citing

United States v. Cunningham, 429 F.3d 673, 678 (7th Cir. 2005).

       We are convinced that the district court meaningfully considered Wells’s contentions and

imposed the sentence it did in an exercise of its discretion. We consequently lack further

jurisdiction to consider the reasonableness of his below-guidelines sentence and affirm.




                                                3